DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 24, 25, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “degrees Shore” in claims 20 and 21 is a relative term which renders the claim indefinite. The term “degrees Shore” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When referring to shore hardness a scale (from A to D) needs to be specified. Otherwise the desired hardness is unclear. The scale is neither written in the claims nor the specification. For the purpose of examination, the examiner shall interpret the scale being utilized is shore hardness range D..
Claim 22 recites the limitation "elastomer member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is referred to as “member of elastomer material” elsewhere.
Claim 31 and 32 recites the limitation "a container device according to claim 29" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since it has been previously introduced it should be referred to as “the container device according to claim 29.”
Claims 33 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claims 33 and 34 fail to outline a specific shape, dimensions, and constitution of the member of elastomer material that would incur the specified extraction force. The claim attempts to define the object by the result sought without indicating the technical characteristics necessary to achieve the result.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 and 22-34 are rejected under 35 U.S.C. 102a(1) as being anticipated by Bonneyrat (WO 2018115685 A1).
With respect to claim 16, Bonneyrat discloses casing for a refillable cosmetic product container device (12 figure 1 below), said casing being configured to receive a refill (12 figure 1 below) configured to contain said cosmetic product (abstract), the casing (14 figure 1 below) comprising: an inside wall having an inside surface (figure 2 below); an opening (22 figure 1 below) configured to receive the refill (12 figure 1 below) in order to put the refill (12 figure 1 below) in place in a reception volume defined by the inside wall (figure 2 below) of the casing (14 figure 2 below); over at least a part of the inside surface of the inside wall includes a member made of elastomer material (item 16 figure 1, 3  below and page 7 [0041] – refer to attached specification) connected to the casing (14 figure 1 below) at least partly in relief in relation to the inside wall (figure 2 below) of the casing  (14 figure 2 below).  

    PNG
    media_image1.png
    653
    295
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    265
    448
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    395
    404
    media_image3.png
    Greyscale

With respect to claim 17, Bonneyrat discloses casing according to claim 16, wherein: the member of elastomer material has been molded onto the casing. (see reasoning below claim 18 rejection)
With respect to claim 18, Bonneyrat discloses casing according to claim 16, wherein: the casing has been formed from a plastics material; and the casing and the member of elastomer material have been formed together by bi-material injection-molding.
Examiner Note: For both claims 17 and 18, the limitation of molding and bi-material injection-molding is considered to constitute a product by process limitation that does not materially affect structure. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (See MPEP 2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).) Additionally, over molding is commonly used method to manufacture two dissimilar materials including a retainer and casing, refer to Giraud (US 20030029876 A1).
With respect to claim 19, Bonneyrat discloses casing according to claim 16, wherein: the elastomer material (16 figure 1 above) is a thermoplastic elastomer or a silicone elastomer (page 7 [0041]).  
With respect to claim 22, Bonneyrat discloses Casing according to claim 16, wherein: the elastomer member (16 figure 3 above) extends in one or more strips parallel to the opening (22 figure 1 above) of the casing (14 figure 3 above).  
With respect to claim 23, Bonneyrat discloses Casing according to claim 16, wherein: the member of elastomer material (16 figure 3 above) forms discrete projections (67 figure 3 above) distributed over the surface of the inside wall of the casing.  
With respect to claim 24, Bonneyrat discloses Casing according to claim 22, wherein: the member of elastomer material (16 figure 3 above) forms at least two projections distributed over a periphery of the surface of the inside wall of the casing (page 5 [0029]).  
With respect to claim 25, Bonneyrat discloses Casing according to claim 22, wherein: the member of elastomer material (16 figure 3 above) forms at least three projections distributed over a periphery of the surface of the inside wall of the casing (page 5 [0029]).  
With respect to claim 26, Bonneyrat discloses Casing according to claim 16, wherein: the reception volume (figure 2 above) is of a general shape of one of the following: a cylinder of revolution or frusto-conical or right prismatic.  
With respect to claim 27, Bonneyrat discloses Casing according to claim 16, wherein: a portion of the inside wall (figure 2 above) of the casing (14 figure 3 above) forms a neck in a vicinity of the openin0g (22 figure 1 above) of the casing; and the member of elastomer material (16 figure 3 above) is located on the portion of the inside wall (figure 2 above) of the casing (14 figure 3 above) forming the neck (figure 3 above).  
With respect to claim 28, Bonneyrat discloses Casing according to claim 16, wherein: the casing (14 figure 3 above) is made of one of the following: plastics material, glass, stainless steel, aluminum, or of wood (page 7 [0040]).  
With respect to claim 29, Bonneyrat discloses Container device for cosmetic product comprising a casing according to claim 16, the container further comprising: a refill (12 figure 1 above) comprising a lateral wall (42 figure 2 above) having clearance with respect to the inside wall (figure 2 above) of the casing (14 figure 2 above) except at a location of all or part of the member of elastomer material (16 figure 3 above), such that bearing zones (67 figure 3 above) of the member of elastomer material (16 figure 1 above) on the refill lateral wall (42 figure 2 above) are formed.  
With respect to claim 30, Bonneyrat discloses Container device for cosmetic product according to claim 29, wherein: the member of elastomer material (16 figure 3 above) is deformed in the bearing zones (67 figure 3 above) by compression on the lateral wall (42 figure 2 above) of the refill (12 figure 1 above) compared to a configuration that the member of elastomer (16 figure 3 above) material adopts when not acted upon externally (page 13 [0068]).  
With respect to claim 31, Bonneyrat discloses a container device according to claim 29, wherein: the lateral wall (42 figure 2 above) of the refill (12 figure 1 above) is devoid of asperities. (additionally, page 4 [0020])
With respect to claim 32, Bonneyrat discloses a container device according to claim 29, wherein: the lateral wall (42 figure 2 above) of the refill (12 figure 1 above) is devoid of any of the following asperities: snap- fastening rings, studs, or apertures or grooves. (page 4 [0020])
With respect to claim 33, Bonneyrat discloses container device according to claim 29, wherein: a shape, dimensions, and a constitution of the member of elastomer material are configured such that a force required for extraction of the refill from the casing is greater than or equal to twice a weight of the refill. (see reasoning below claim 33 rejection)
With respect to claim 34, Bonneyrat discloses Container device according to claim 29, wherein: a shape, dimensions, and a constitution of the member of elastomer material are configured such that a force required for extraction of the refill from the casing is greater than or equal to two and a half times a weight of the refill.
Examiner Note: The claim attempts to define the object by the result sought, which simply states the underlying problem, without indicating the technical characteristics necessary to achieve this result. With respect to the claims, no further structure is disclosed that enable the described results. Thus, it can be presumed that the aforementioned structure of the claims prior discloses a structure that achieve the results sought. Therefore, as Bonneyrat invention meets the structural components of the previous claims, the device according to Bonneyrat discloses a structure capable of achieving the claimed results.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonneyrat (WO 2018115685 A1) in view of Leitner (US 20100236101 A1).
With respect to claims 20 and 21, the references as applied to claim 16, above, disclose all the limitations of the claims except for wherein: the elastomer material has a hardness comprised between 20 degrees Shore and 80 degrees Shore (claim 20) or between 40 degrees Shore and 60 degrees Shore. In a similar field of endeavor, namely thermoplastic elastomeric materials, Leitner taught of thermoplastic elastomers with a shore hardness range D between 45 and 65 thus using materials with a hardness that meet the specifications above because these properties exhibit “a certain elasticity particularly advantageous for the molding process.” (page 5 [0071]) Therefore, It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardness of the thermoplastic elastomer of Bonneyrat fall within a range meeting a shore hardness range d of 40 to 60 degrees as taught by Leitner in order to allow a certain elasticity that is advantageous for the molding process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K.S./              Examiner, Art Unit 3735          
/ERNESTO A GRANO/               Primary Examiner, Art Unit 3735